internal_revenue_service number release date index number 263a ------------------------------- ----------------------- ---------------------------------------------- -------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- - telephone number --------------------- refer reply to cc ita b07 plr-130318-08 date january legend a ----------------------- ------------------------ project -------------------------- subdivision ------------------------------------- state date date date date year amount -------- ---------------------- -------------------------- -------------------------- ------------------- ------- ---- amount ------------- amount ----------- city ------------------- plr-130318-08 dear ------------------ this letter is in response to a letter dated date and subsequent correspondence submitted on a’s behalf requesting a letter_ruling on whether certain land improvements are capitalized into the basis of certain qualified low- income housing buildings the request is filed under the provisions of revproc_2008_1 2008_1_irb_1 facts a represents that the facts are as follows a is an state limited_liability_company taxable as a partnership for federal_income_tax purposes consisting of a managing member and an investor member and formed on date for the purpose of constructing and operating the project the project comprises one phase of a multi-phase project and will encompass amount buildings with each building housing two apartment units and certain ancillary improvements in a two-block neighborhood the ancillary improvements are landscaping a children’s playground a basketball court four roof post structures to shade picnic tables a maintenance building and related land improvements eg driveways walkways collectively the ancillary improvements a intends to construct and operate the project to meet the requirements of sec_42 of the internal_revenue_code for qualifying for the low-income_housing_credit a received a reservation of year low-income_housing tax_credits from the state housing and finance association pursuant to the state housing and finance association reservation dated date and state housing and finance association commitment dated date in the amount of amount and the state housing and finance association reservation for additional credit dated date in the amount of amount other than the maintenance building the ancillary improvements were commitments in a’s tax_credit application to the state housing and finance association the project is being constructed on a large unimproved tract in city which was previously used as farmland the project will spread across more than seven acres with some of the residential rental buildings located more than six hundred feet from the nearest existing arterial streets and infrastructure of city because these buildings would otherwise be cut off from the existing arterial streets and infrastructure the code of city requires a to construct streets and other infrastructure improvements to provide residents of the residential rental buildings access to the existing streets and infrastructure plr-130318-08 the streets required by the city code to be constructed by a are two-lane local streets and include curbs sidewalks storm water drainage and domestic water in-flow in addition a must purchase and install at its own cost the infrastructure needed by utility companies to install underground utilities including utility steel casings within the streets through which the utilities run gas lines electrical wiring cable and phone wires upon completion of the improvements required by the city code a must dedicate all streets to the use of the public for this purpose streets includes all of the streets curbs sidewalks storm water drainage and domestic water in- flow improvements required by the city code further according to the office of the city attorney city has always held the position that dedication of the streets transfers ownership of the utility steel casings within the streets to city the city code requires minimum dimensions for any streets that will be dedicated to city the dimensions vary depending on whether the street serves a residential commercial or manufacturing district city approved the project’s proposed streets based on the characteristics of the project’s residential rental buildings without reference to the ancillary improvements under the city code streets of a subdivision are dedicated to the use of the public through city’s process for street dedication the process for dedicating streets of a proposed subdivision to the public requires three-steps before construction of the streets begins the owner records a city-approved plat showing the subdivision which delineates and places in the public record those portions of the land belonging to city on which the owner will construct the streets and those portions of the land remaining in the owner's possession the owner constructs the streets and other infrastructure required by the city code and upon completion of the streets city accepts the dedication by releasing building permits for the construction of the buildings of the subdivision because of a's strong commitment to the community city decided to deviate from this third step of the process by withholding the certificates of occupancy for the project’s buildings in lieu of the building permits pending completion of the required improvements building permits and certificates of occupancy are required for the project’s residential rental buildings other than the maintenance building and the picnic shade structures the ancillary improvements do not require building permits or certificates of occupancy however plat recordation and the building permits for project’s residential_rental_property were not contingent upon a producing the ancillary improvements upon acceptance of the dedication city will own and maintain the streets and the utility steel casings each utility provider will own and maintain its respective connective pipes and wires plr-130318-08 if a developer decides not to construct a project as planned city will modify the scope of the improvements in this case city would expect more street construction if the project expanded and less street construction if the project constricted without reference to the ancillary improvements rulings requested a requests that the internal_revenue_service issue the following rulings the costs incurred by a to construct a local streets b curbs c sidewalks d storm water drainage e domestic water in-flow and f utilities including utility steel casings wiring and installation fees collectively a through f are the infrastructure improvements for the project are dedicated improvements for purposes of sec_263 and sec_1_263_a_-4 of the income_tax regulations and therefore are not capitalizable as amounts paid to create an intangible the costs incurred by a to construct the infrastructure improvements are indirect_costs within the meaning of sec_1_263a-1 for purposes of sec_263a and are capitalizable into the bases of the project’s residential rental buildings using a reasonable method of allocation under sec_1_263a-1 to allocate the costs among the residential rental buildings the costs incurred by a to construct the infrastructure improvements are includable in the eligible_basis of a qualified_low-income_building under sec_42 law and analysis issue sec_263 provides that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any new property or estate sec_1_263_a_-2 provides that capital expenditures include the cost of acquisition construction or erection of buildings machinery and equipment furniture and similar_property have a useful_life substantially beyond the taxable_year sec_1_263_a_-4 generally provides that a taxpayer must capitalize amounts paid for real_property if the taxpayer transfers ownership of the real_property to another person except to the extent the real_property is sold for fair_market_value and if the real_property can reasonably be expected to produce significant economic benefits to the taxpayer after the transfer a plr-130318-08 taxpayer also must capitalize amounts paid to produce or improve real_property owned by another except to the extent the taxpayer is selling services at fair_market_value to produce or improve the real_property if the real_property can reasonably be expected to produce significant economic benefits for the taxpayer sec_1_263_a_-4 provides in part that sec_1_263_a_-4 does not apply to amounts paid for real_property or improvements to real_property constructed by the taxpayer where the real_property or improvements benefit new development or expansion of existing development are immediately transferred to a state_or_local_government for dedication to the general_public use and are maintained by the state_or_local_government dedicated improvements example of sec_1_263_a_-4 illustrates the above rules with respect to dedicated improvements as follows x corporation is engaged in the development and sale of residential real_estate in connection with a residential real_estate project under construction by x in city z x is required by city z to construct ingress and egress roads to and from its project and immediately transfer the roads to city z for dedication to general_public use the roads will be maintained by city z x pays its subcontractor dollar_figure to construct the ingress and egress roads x's payment is a dedicated improvement within the meaning of sec_1_263_a_-4 accordingly x is not required to capitalize the dollar_figure payment under sec_1_263_a_-4 see sec_263a and the regulations thereunder for capitalization_rules that apply to amounts referred to in sec_1_263_a_-4 here a is engaged in the construction and operation of the project and is required by city to construct the infrastructure improvements and to dedicate them to the use of the public by providing residents of the residential rental buildings access to the existing streets and infrastructure the infrastructure improvements benefit the project by recording the city-approved plat of the property a immediately delineates and places in the public record those portions of the land belonging to city on which a will construct the infrastructure improvements the dedication is accepted by city upon completion of the infrastructure improvements and consequently such improvements are immediately transferred to city the infrastructure improvements will be maintained by city thus the infrastructure improvements are dedicated improvements within the meaning of sec_1_263_a_-4 and therefore the costs incurred by a to construct the infrastructure improvements are not capitalizable as amounts paid to create an intangible issue sec_263a provides in part that direct costs and a properly allocable portion of indirect_costs of real or tangible_personal_property produced by a taxpayer must be capitalized to the property produced see also sec_1 263a- a ii plr-130318-08 sec_263a provides that the term produce includes construct build install manufacture develop or improve see also sec_1_263a-2 property produced may include land buildings land improvements and other tangible_property owned by the taxpayer for federal_income_tax purposes see sec_1_263a-2 sec_1_263a-1 provides that to determine these capitalizable costs taxpayers must allocate or apportion costs to various activities including production activities after sec_263a costs are allocated to the appropriate production activities these costs generally are allocated to the items of property produced during the taxable_year and capitalized to the items that remain on hand at the end of the taxable_year sec_1_263a-1 provides rules for determining the direct and indirect_costs that are required to be capitalized to property produced sec_1 263a- e i provides that direct costs consist of direct material and direct labor sec_1_263a-1 defines indirect_costs as all costs other than direct_material_costs and direct_labor_costs indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities indirect_costs that are allocable to production activities then must be allocated among the properties produced see sec_1_263a-1 sec_1_263a-1 sets forth various detailed or specific facts-and- circumstances cost allocation_methods that taxpayers may use to allocate direct and indirect_costs to property produced and property acquired for resale sec_1_263a-1 describes a specific_identification_method as a type of facts and circumstances method that traces costs to a cost objective such as a function department activity or product on the basis of a cause and effect or other reasonable relationship between the costs and the cost objective in 104_tc_207 the tax_court held that the cost of obtaining building permits and zoning variances negotiating permit fees and similar activities incurred by a real_estate developer before actual physical work began on undeveloped land are indirect_costs capitalizable under sec_263a the court found that these activities represent the first steps in the development of the property the court further noted that the pursuit of building permits and zoning variances negotiating permit fees and similar activities are ancillary to actual physical work on the land and are as much a part of a development project as digging a foundation or completing a structure's frame the project cannot move forward if these steps are not taken in revrul_2002_9 2002_1_cb_614 a taxpayer constructed a new residential rental building on unimproved land located in a county that plr-130318-08 imposed impact fees on new and expanded development the ruling found that because the impact fees directly benefited or were incurred by reason of the taxpayer's production activity the impact fees were indirect_costs required to be capitalizable under sec_263a in addition because the impact fees were assessed as a result of the taxpayer's plans to construct the building the amount of the impact fees was calculated based upon the characteristics of the building and the impact fees generally would be refundable if the taxpayer decided not to construct the building as planned the impact fees were allocable to the new residential rental building under sec_263a in the instant case as the developer of the project a is a producer of real or tangible_personal_property and consequently is subject_to sec_263a therefore a must capitalize the direct costs and a properly allocable portion of indirect_costs to property produced in the project development to determine which costs are capitalizable taxpayers must first allocate or apportion costs to their various activities including their production activities sec_1_263a-1 and sec_1_263a-1 here a is engaged in both the construction and operation of the project clearly the costs of constructing the infrastructure improvements are a part of the construction of the project thus the costs of constructing the infrastructure improvements are allocable to a’s construction activities after costs are allocated to an appropriate production activity the costs generally are allocated to the items of property produced during the taxable_year sec_1_263a-1 although the infrastructure improvements are in themselves real or tangible_personal_property produced by a a is required to transfer them to city for_the_use_of the public in order for a to obtain the requisite certificates of occupancy in lieu of building permits for the project thus like the costs at issue in von-lusk and the impact fees in revrul_2002_9 the costs directly benefit or are incurred by reason of the construction of the project therefore the costs are indirect_costs as defined in sec_1_263a-1 and are capitalizable to the property produced in the project sec_1_263a-1 discusses various detailed or specific facts and circumstances methods that can be used to allocate indirect_costs to the items of produced property a specific_identification_method traces costs to a cost objective such as a function department activity or product on the basis of a cause and effect or other reasonable relationship between the costs and the cost objective sec_1_263a-1 in revrul_2002_9 because the impact fees were assessed as a result of the taxpayer's plans to construct the building the amount of the fees was calculated based on the characteristics of the building and the impact fees were generally refundable if the building was not constructed as planned the impact fees were allocable only to the basis of the new residential rental building thus because of those factors a cause and effect or other reasonable relationship existed between the impact fees and the residential rental building plr-130318-08 here the infrastructure improvements are necessary to provide the residents of the project’s residential rental buildings access to the existing streets and infrastructure of city city requires a to construct those improvements and to dedicate them for the public use as a condition for issuing the certificates of occupancy in lieu of building permits for the project's residential rental buildings the scope ie the type and size of the infrastructure improvements are determined by the characteristics of the project’s residential rental buildings for example city approved the dimensions of the streets that a will dedicate to city based on the residential use of the buildings in addition city will modify the scope of the infrastructure improvements if the number of residential rental buildings is increased or decreased because of these factors a cause and effect or other reasonable relationship exists between the costs incurred for the infrastructure improvements and the project’s residential rental buildings conversely the ancillary improvements have no material effect on the requirement to construct or the scope of the infrastructure improvements and therefore there is no cause and effect or other reasonable relationship between the ancillary improvements and the costs incurred to construct the infrastructure improvements thus under a specific_identification_method as described in sec_1_263a-1 the costs incurred by a to construct the infrastructure improvements like the impact fees in revrul_2002_9 are properly allocable only to and among the project’s residential rental buildings issue sec_42 provides that the amount of the low-income_housing tax_credit determined for any taxable_year in the credit_period is an amount equal to the applicable_percentage of the qualified_basis of each low-income building sec_42 defines the qualified_basis of any qualified_low-income_building for any taxable_year as an amount equal to the applicable_fraction determined as of the close of the taxable_year of the eligible_basis of the building determined under sec_42 sec_42 provides that the term qualified_low-income_building means in part any building to which the amendments made by section a of the tax_reform_act_of_1986 apply the act section a of the act modified property subject_to the accelerated_cost_recovery_system acrs under sec_168 for property placed_in_service after date except for property covered by transition_rules sec_42 provides that the eligible_basis of a new_building is its adjusted_basis as of the close of the first tax_year of the credit_period sec_42 provides that except as provided in sec_42 the adjusted_basis of any building is determined without regard to the adjusted_basis of any property that is not residential_rental_property sec_42 provides that the adjusted_basis of any building includes the adjusted_basis of property of a plr-130318-08 character subject_to the allowance for depreciation used in common areas or provided as comparable amenities to all residential rental units in the building the legislative_history of sec_42 states that for purposes of the low-income_housing_credit residential_rental_property has the same meaning as residential_rental_property within sec_103 the legislative_history of sec_42 further states that residential_rental_property thus includes residential rental units facilities for use by the tenants and other facilities reasonably required by the project h_r conf_rep no 99th cong 2d sess vol c b under sec_1_103-8 of the income_tax regulations facilities that are functionally related and subordinate to residential rental units are considered residential_rental_property sec_1 b iii provides that facilities that are functionally related and subordinate to residential rental units include facilities for use by the tenants such as swimming pools and similar recreational facilities parking areas and other facilities reasonably required for the project the examples given by sec_1_103-8 of facilities reasonably required for a project specifically include units for resident managers or maintenance personnel based on the above the eligible_basis of a low-income_housing building under sec_42 includes the adjusted_basis of depreciable_property subject_to sec_168 that qualifies as residential_rental_property under sec_103 and the adjusted_basis of depreciable_property subject_to sec_168 that is used in a common area or provided as a comparable amenity to all residential rental units in the building because the infrastructure improvements are dedicated improvements within the meaning of sec_1_263_a_-4 the cost of which are indirect_costs capitalized under sec_263a into the basis of the project’s residential rental buildings and because a represents that it intends to construct and operate the project’s residential rental buildings to qualify the project’s residential rental buildings for the low-income_housing tax_credit under sec_42 thus implying that the project buildings will be depreciated as residential_rental_property under sec_168 the cost of the infrastructure improvements will be includable in the eligible_basis of the project’s residential rental buildings under sec_42 based solely on the facts and representations provided and the relevant law and analysis set forth above we conclude that the costs incurred by a to construct the infrastructure improvements for the project are dedicated improvements for purposes of sec_263 and sec_1_263_a_-4 and therefore are not capitalizable as amounts paid to create an intangible under sec_1_263_a_-4 the costs incurred by a to construct the infrastructure improvements for the project are indirect_costs within the meaning of sec_1_263a-1 for plr-130318-08 purposes of sec_263a and are capitalizable into the bases of the project’s residential rental buildings using a reasonable method of allocation under sec_1_263a-1 to allocate the costs among the residential rental buildings assuming that project’s residential rental buildings will be depreciated as residential_rental_property under sec_168 the eligible_basis of the project’s residential rental buildings under sec_42 includes the cost of the infrastructure improvements we note that the costs incurred by a for the infrastructure improvements must be depreciated under sec_168 as residential_rental_property or nonresidential_real_property as defined in sec_168 as applicable beginning when each residential rental building in the project is placed_in_service by a except as specifically set forth above we express no opinion regarding the application of any other provisions of the code or income_tax regulations specifically no opinion is expressed or implied on whether the project’s residential rental buildings are depreciated as residential_rental_property under sec_168 or whether each of the project’s residential rental buildings is a qualified_low-income_building under sec_42 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file with this office we are sending copies of this letter_ruling to a’s authorized representatives we are also sending a copy of this letter to the appropriate division director sincerely kathleen reed chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes cc
